DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70, 71, 76, 78-83, 86, 87, 89-91 and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes [GB2527841, of record, previously cited] in view of Goto et al. [US54623414, of record, previously cited, “Goto”] and Rice [US4728223, of record, previously cited]. 
Claims 70, 71, 76, 78-83, 86, 87, 89-91 and 93-95 are rejected for the same reasons expressed in paragraph 6 of the Office Action dated 9/14/2021. 
Claims 72-75 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, Goto, Rice, and further in view of Horiishi et al. [US5123989, of record, previously cited, “Horiishi”].
Claims 72-75 and 77 are rejected for the same reasons expressed in paragraph 7 of the Office Action dated 9/14/2021.
Claims 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, Goto, Rice, and further in view of Eggleston [US4684789, of record, previously cited]. 
Claims 84 and 85 are rejected for the same reasons expressed in paragraph 8 of the Office Action dated 9/14/2021.
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes, Goto, Rice, and further in view of Pionetti et al. [US2013/0114945, of record, previously cited, “Pionetti”].  
Claim 88 is rejected for the same reasons expressed in paragraph 9 of the Office Action dated 9/14/2021.
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes, Goto, Rice, and further in view of Okusaka [US5338920, of record, previously cited]. 
Claim 92 is rejected for the same reasons expressed in paragraph 6 of the Office Action dated 9/14/2021.
Response to Arguments
Applicant’s arguments, filed 12/14/2021, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues Barnes’ heating elements are not electrically isolated from the inner surface of the fitting, and applicant asserts there is no reason to energize the heating elements by induction. 
Goto acknowledges conventional electro-fusion fittings included a heating wire and required terminals. Goto suggest heating by induction heating which uses a heating element embedded in the fitting and eliminates the need for terminals. Goto discloses induction heating improves the ease of manufacture of the fitting, and improved uniformity of heating.  One of ordinary skill would appreciate Goto establishes induction heating as an alternative to resistance heating a wire, and Goto provides two reasons to motivate one of ordinary skill to use induction heating. 
Applicant asserts the invention is predicated on the insight that induction heating allows contact leads to be removed, and asserts this insight is absent from the prior art.  Goto explicitly discloses in the induction heating invention, “it is not necessary to form power supply terminals.” In any event, the prior art is not required to teach the same reasoning or rationale behind the invention. 
Applicant assets if contact leads are present as in Barnes, there is no reason to use induction heating.  
Goto explicitly recites two reasons why one of ordinary skill in the art would use induction heating, see the discussion above. 
Applicant asserts one must also take into account the increased difficulty of energizing by induction versus direct energization. 
This argument is not supported by any evidence.  The argument also appears to suggests the claimed invention is not an improvement over the prior art as it increases the difficulty of energizing the heating elements.  Goto explicitly discloses two reasons why one of ordinary skill would be motivated to use induction heating, these two reasons are sufficient to support a finding of obviousness, see the discussion above. 
Applicant asserts eliminating contact leads improves the quality of the final product, and there is no difference in the quality of the final product of Goto.  
The prior art is not required to teach the same reasoning or rationale behind the invention. In any event, Goto also discloses induction heating allows for improved uniformity of heating, which would result in improve quality of the weld and the final product. 
Applicant asserts nothing in the prior art would lead one of ordinary skill to eliminate the electrical contacts from Barnes.
As discussed above, Goto provides two reasons that would support the modification to change the heating technique of Barnes to induction heating, and Goto discloses in an induction heating method the electrical contacts are unnecessary. 
Applicant assert Goto is not directly relevant to Barnes.
Barnes uses an electrofusion fitting, and Goto explicitly discloses potential issues with electrofusion fittings and suggests improvements to overcome those issues.  
In summary, applicant argues a lack of motivation to combine the teachings of Goto and Barnes.  
Goto provides two explicit reasons (ease of manufacturing, and uniformity of heating). Both of these reasons are sufficient motivation to support a finding of obviousness.  It is noted applicant’s arguments are directed toward ease of manufacturing, but does not even address Goto’s teaching of improved uniformity of heating.   Applicant also argues the motivation to combine is not the same as the rationale behind the invention. The prior art is not required to have the same rationale behind the invention for there to be a finding of obviousness.  
With respect to Rice, applicant asserts Rice does not teach internal induction heating would be preferable in different contexts, and the benefit of Rice is specific to Rice’s arrangement. 
The prior art is not required to teach a particular arrangement is the most preferable in all contexts to support a finding of obviousness. The claims recite placing an induction heating coil in a bore of the fitting, and Rice teaches this concept would be known to one of ordinary skill in the art.  One of ordinary skill would appreciate from Barnes that the internal space within the pipe and fitting are accessible, and Rice provides a heating technique that would use that accessible internal space, and Rice is using a heating technique that is taught by Goto to have benefits over conventional electrofusion fitting heating techniques. 
Applicant’s arguments do not address the combined teachings of Barnes, Goto and Rice as a whole.  The combined teachings of Barnes, Goto and Rice as a whole support a finding of obviousness.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 10, 2022